COLLIER, C. J.
— With all deference, I am constrained to dissent from the opinion pronounced by his Honor,, Judge Goldthwaite.
The Circuit judge, in his charge to the jury, employs this language: “That as the defendant had acknowledged he was indebted to the said Stephenson, and the counsel for the plaintiff, having stated that the store account of the said Stephenson with the said Madden, amounted to something over fifty dollars, which they were willing to allow that the plaintiff was entitled to recover,” &c. The defendant’s acknowledgment was *262not made by him personally in court, but was proved by a witness who gave evidence on the trial.
Now, it seems to me, that the judge assumed every fact embraced in his charge, as conclusively shewn, without leaving it to the jury to make their own inference, from the testimony they had heard. And though from the facts set forth in the bill of exceptions, the jury would doubtless have attained the same conclusion as was expressed by the Circuit judge, — I yet think his charge obnoxious to the law, which declares that “ The judges of the Superior and Inferior courts shall not charge juries with respect to the matters of fact, but may state the testimony, and declare the law” — (Aik. Dig. s. 134, pp. 283